Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to application 16/717,102, which was filed 12/17/19. Claims 1-15 are pending in the application and have been considered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Stevans et al. (US 2018/0108343 A1) in view of Milden (US 10,748,529).

Consider claim 1, Stevans discloses an apparatus comprising: a network interface (network connection on the phone, [0006]) receiving an indication that a primary wakeup phrase was detected by 
Stevans does not specifically mention a wakeup sound.
Milden discloses a wakeup sound (sound type detector detects whistles, hand claps, etc. and wakes up trigger sound detector (Fig 4 elements 404 and 406, Col 2-3 lines 41-3).
Stevans contained a process which differed the claimed process by the substitution of a primary wakeup phrase and secondary wakeup phrase for a primary wakeup sound (PWS) and secondary wakeup sound (SWS). Milden teaches the substituted wakeup sounds and their functions were known in the art to allow a device to be woken from a low power state (Milden even specifically teaches that both sounds such as a whistle and phrases such as “Hey Assistant” may be used to wake the device, Col 2 lines 55-60). Stevans’ wakeup phrase could have been substituted with the wakeup sounds of Milden and the results would have been predictable and resulted in enabling a device to be woken from a low power state in response to detecting sounds. Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.


Consider claim 7, Stevans discloses an apparatus comprising: sound-spotting circuitry configured with a primary wakeup phrase (a first wake-up phrase, [0069]); logic circuitry configured to be woken upon the sound-spotting circuitry detecting the primary wakeup phrase, and notify a user that the 
Stevans does not specifically mention a wakeup sound.
Milden discloses a wakeup sound (sound type detector detects whistles, hand claps, etc. and wakes up trigger sound detector (Fig 4 elements 404 and 406, Col 2-3 lines 41-3).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Stevans to include the wakeup sound of Milden for reasons similar to those for claim 1.

Consider claim 13, Stevans discloses a method comprising the steps of: configuring sound-spotting circuitry within a device with a primary wakeup phrase (wake up phrases cause a character on the video display to change appearance, [0052]); waking upon the sound-spotting circuitry detecting the primary wakeup phrase (the device wakes upon recognizing the first wake-up phrase, [0069]); reconfiguring the sound-spotting circuitry with a secondary wakeup phrase when the primary wakeup phrase has been detected by the sound-spotting circuitry (at the beginning of the session, the second wake-up phrase is disabled, and is only enabled after detection of the first wake-up phrase, [0069]); and wherein the secondary wakeup phrase is based on the primary wakeup phrase (the second wake-up phrase elicits a more verbose response to the previous query, [0069]).
Stevans does not specifically mention a wakeup sound.

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Stevans to include the wakeup sound of Milden for reasons similar to those for claim 1.


Consider claim 2, Stevans discloses the logic circuitry determines the SWS by mapping the primary wakeup phrase to the secondary wakeup phrase such that secondary wakeup phrase=Function(primary wakeup phrase) (the second wake-up phrase elicits a more verbose response to the previous query, [0069], and they are considered “mapped” in the language model, [0025]). 
Stevans does not specifically mention a wakeup sound.
Milden discloses a wakeup sound (sound type detector detects whistles, hand claps, etc. and wakes up trigger sound detector (Fig 4 elements 404 and 406, Col 2-3 lines 41-3).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Stevans to include the wakeup sound of Milden for reasons similar to those for claim 1.


Consider claim 3, Stevans discloses: a database comprising a plurality of primary wakeup phrases and their associated secondary wakeup phrases (the language model, [0069], stored on storage media on a server, [0070]); and wherein the logic circuitry accesses the database to determine an secondary wakeup phrase from a detected primary wakeup phrase (detecting the first and second wake-up phrases using the phrase spotter and language model, [0069]). 

Milden discloses a wakeup sound (sound type detector detects whistles, hand claps, etc. and wakes up trigger sound detector (Fig 4 elements 404 and 406, Col 2-3 lines 41-3).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Stevans to include the wakeup sound of Milden for reasons similar to those for claim 1.


Consider claim 4, Stevans discloses: a graphical user interface (GUI) coupled to the logic circuitry (video display shows text and graphics, [0052]); and wherein the logic circuitry instructs the GUI to notify a user that the primary wakeup phrase was detected (wake up phrases cause a character on the video display to change appearance, [0052]). 
Stevans does not specifically mention a wakeup sound.
Milden discloses a wakeup sound (sound type detector detects whistles, hand claps, etc. and wakes up trigger sound detector (Fig 4 elements 404 and 406, Col 2-3 lines 41-3).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Stevans to include the wakeup sound of Milden for reasons similar to those for claim 1.


Consider claim 5, Stevans discloses: the logic circuitry receives a location of the device (from location beacons or GPS, [0041]); and wherein the secondary wakeup phrase is also based on the location of the device (plugins are enabled or disable based on location, [0040], and therefore the second wake-up phrase is based on the user location, [0040], [0069]). 

Milden discloses a wakeup sound (sound type detector detects whistles, hand claps, etc. and wakes up trigger sound detector (Fig 4 elements 404 and 406, Col 2-3 lines 41-3).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Stevans to include the wakeup sound of Milden for reasons similar to those for claim 1.


Consider claim 6, Stevans discloses: the logic circuitry is configured to determine if other devices are near the device; and wherein the SWS is also based upon whether other devices are near the device (enabling or disabling plugins based on detecting Bluetooth beacons, [0040], [0069]). 
Stevans does not specifically mention a wakeup sound.
Milden discloses a wakeup sound (sound type detector detects whistles, hand claps, etc. and wakes up trigger sound detector (Fig 4 elements 404 and 406, Col 2-3 lines 41-3).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Stevans to include the wakeup sound of Milden for reasons similar to those for claim 1.


Consider claim 8, Stevans discloses the logic circuitry determines the SWS by mapping the primary wakeup phrase to the secondary wakeup phrase such that secondary wakeup phrase =Function(primary wakeup phrase) (the second wake-up phrase elicits a more verbose response to the previous query, [0069], and they are considered “mapped” in the language model, [0025]). 
Stevans does not specifically mention a wakeup sound.

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Stevans to include the wakeup sound of Milden for reasons similar to those for claim 1.


Consider claim 9, Stevans discloses: a database comprising a plurality of primary wakeup phrases and their associated secondary wakeup phrases (the language model, [0069], stored on storage media on a server, [0070]); and wherein the logic circuitry accesses the database to determine an secondary wakeup phrase from a detected primary wakeup phrase (detecting the first and second wake-up phrases using the phrase spotter and language model, [0069]). 
Stevans does not specifically mention a wakeup sound.
Milden discloses a wakeup sound (sound type detector detects whistles, hand claps, etc. and wakes up trigger sound detector (Fig 4 elements 404 and 406, Col 2-3 lines 41-3).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Stevans to include the wakeup sound of Milden for reasons similar to those for claim 1.


Consider claim 10, Stevans discloses: a network interface (network connection on the phone, [0006]); and wherein the logic circuitry notifies the user that the primary wakeup phrase was detected by notifying a server via the network interface (wake up phrases cause a character on the video display to change appearance, [0052], embodiments being implemented as cloud-based systems, [0070]). 

Milden discloses a wakeup sound (sound type detector detects whistles, hand claps, etc. and wakes up trigger sound detector (Fig 4 elements 404 and 406, Col 2-3 lines 41-3).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Stevans to include the wakeup sound of Milden for reasons similar to those for claim 1.


Consider claim 11, Stevans discloses: location-finding circuitry determining a location of a device (from location beacons or GPS, [0041]); and wherein the secondary wakeup phrase is also based on the location of the device (plugins are enabled or disable based on location, [0040], and therefore the second wake-up phrase is based on the user location, [0040], [0069]). 
Stevans does not specifically mention a wakeup sound.
Milden discloses a wakeup sound (sound type detector detects whistles, hand claps, etc. and wakes up trigger sound detector (Fig 4 elements 404 and 406, Col 2-3 lines 41-3).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Stevans to include the wakeup sound of Milden for reasons similar to those for claim 1.


Consider claim 12, Stevans discloses: the logic circuitry is configured to determine if other devices are near the device; and wherein the secondary wakeup phrase is also based upon whether other devices are near the device (enabling or disabling plugins based on detecting Bluetooth beacons, [0040], [0069]). 

Milden discloses a wakeup sound (sound type detector detects whistles, hand claps, etc. and wakes up trigger sound detector (Fig 4 elements 404 and 406, Col 2-3 lines 41-3).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Stevans to include the wakeup sound of Milden for reasons similar to those for claim 1.


Consider claim 14, Stevans discloses the step of reconfiguring comprises the step of determining the secondary wakeup phrase by mapping the primary wakeup phrase to the secondary wakeup phrase such that secondary wakeup phrase =Function(primary wakeup phrase) (the second wake-up phrase elicits a more verbose response to the previous query, [0069], and they are considered “mapped” in the language model, [0025]).
Stevans does not specifically mention a wakeup sound.
Milden discloses a wakeup sound (sound type detector detects whistles, hand claps, etc. and wakes up trigger sound detector (Fig 4 elements 404 and 406, Col 2-3 lines 41-3).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Stevans to include the wakeup sound of Milden for reasons similar to those for claim 1.


Consider claim 15, Stevans discloses the secondary wakeup phrase is also based on a location of the device (plugins are enabled or disable based on location, [0040], and therefore the second wake-up phrase is based on the user location, [0040], [0069]).

Milden discloses a wakeup sound (sound type detector detects whistles, hand claps, etc. and wakes up trigger sound detector (Fig 4 elements 404 and 406, Col 2-3 lines 41-3).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Stevans to include the wakeup sound of Milden for reasons similar to those for claim 1.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 10,365,883 B2 Goldstein discloses an always on headwear recording system which wakes up and records in response to sounds such as gunshots and hand claps
US 2019/0251960 A1 Maker discloses trigger word detection with multiple digital assistants
US 2018/0046864 A1 Flint discloses receiving image data associated with an area via an image sensor, receiving sound data associated with an object via an audio sensor, analyzing the image data in relation to the sound data, detecting an object's presence based at least in part on the analyzing, and identifying at least one characteristic relating to the object based at least in part on the detecting
US 2017/0162205 A1 Melvin discloses a low power voice trigger device
US 2015/0063575 A1 Tan discloses acoustic sound signature detection based on sparse features
Any inquiry concerning this communication or earlier communications from the examiner 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dan Washburn can be reached on 571/272-5551. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Jesse S Pullias/
Primary Examiner, Art Unit 2657                                 08/06/21